Per Curiam.

S.Ct.Prac.R. X(5) provides that “[a]fter the time for filing an answer to the complaint or a motion to dismiss, the Supreme Court will either dismiss the case or issue an alternative or a peremptory writ, if a writ has not already been issued.”
“To obtain a writ of prohibition, a relator must show (1) that the court against whom the writ is sought is exercising or about to exercise judicial power, (2) that the exercise of power is unauthorized by law, and (3) that denying the writ will result in injury for which no other adequate remedy exists in the ordinary course of law. * * * However, where there is a patent and unambiguous lack of subject matter jurisdiction in the court exercising judicial authority, it is not necessary to establish that the relator has no adequate remedy at law in order for a writ to issue.* * * ” (Citations omitted.) State ex rel. Ohio Edison Co. v. Parrott (1995), 73 Ohio St.3d 705, 707, 654 N.E.2d 106, 108.
CEI has met the first requirement for grant of a writ of prohibition: it has shown- that Judge Jones has exercised and continues to exercise jurisdiction over the amended complaint in the underlying legal proceeding before the common pleas court. We now turn to consideration of the second and third requirements for issuance of a writ of prohibition as enumerated in Parrott.
Judge Jones claims that her exercise of jurisdiction over the amended complaint is grounded in R.C. 2305.01, which confers general subject matter jurisdiction to common pleas courts in civil actions. She argues that “[a]bsent a patent *450and unambiguous lack of jurisdiction, a court having general subject-matter jurisdiction can determine its own jurisdiction, and a party challenging the court’s jurisdiction has an adequate remedy by way of appeal.” State ex rel. Lipinski v. Cuyahoga Cty. Court of Common Pleas, Probate Div. (1995), 74 Ohio St.3d 19, 22, 655 N.E.2d 1303, 1306. Based on that proposition of law, Judge Jones determined that the common pleas court has jurisdiction over two of the three counts of the amended complaint. However, Judge Jones ignores the introductory qualifying language of her proffered proposition of law relating to the absence of patent and unambiguous lack of jurisdiction over the amended complaint.
The commission has exclusive jurisdiction over various matters involving public utilities, such as rates and charges, classifications, and service, effectively denying to all Ohio courts (except this court) any jurisdiction over such matters. R.C. 4905.26 specifically establishes the commission’s exclusive jurisdiction over such matters, which “in any respect” are alleged to be “unjust, unreasonable, unjustly discriminatory, unjustly preferential, or in violation of law * * In addition, “[n]o court other than the supreme court shall have power to review, suspend, or delay any order made by the public utilities commission * * *.” R.C. 4903.12.
We have held that when the General Assembly has enacted a comprehensive scheme of public utility rate regulation and has specifically conferred regulatory jurisdiction upon the commission, such jurisdiction is exclusive. As we said in Kazmaier Supermarket, Inc. v. Toledo Edison Co. (1991), 61 Ohio St.3d 147, 150-153, 573 N.E.2d 655, 658-660:
“The General Assembly has by statute pronounced the public policy of the state that the broad and complete control of public utilities shall be within the administrative agency, the Public Utilities Commission. This court has recognized this legislative mandate.
“ ‘There is perhaps no field of business subject to greater statutory and governmental control than that of the public utility. This is particularly true of the rates of a public utility. Such rates are set and regulated by a general statutory plan in which the Public Utilities Commission is vested with the authority to determine rates in the first instance, and in which the authority to review such rates is vested exclusively in the Supreme Court by Section 4903.12, Revised Code * * *.’ Keco Industries, Inc. v. Cincinnati & Suburban Bell Tel. Co. (1957), 166 Ohio St. 254, 256, 2 O.O.2d 85, 86, 141 N.E.2d 465, 467; see, also, Inland Steel Dev. Corp. v. Pub. Util. Comm. (1977), 49 Ohio St.2d 284, 288-289, 3 O.O.3d 435, 437-438, 361 N.E.2d 240, 243-244; Akron v. Pub. Util. Comm. (1948), 149 Ohio St. 347, 359, 37 O.O. 39, 44, 78 N.E.2d 890, 897.
“ ‘ * * * The General Assembly has enacted an entire chapter of the Revised Code dealing with public utilities, requiring, inter alia, adequate service, and
*451providing for permissible rates and review procedure. E.g., R.C. 4905.04, 4905.06, 4905.22, 4905.231 and 4905.381. Further, R.C. 4905.26 provides a detailed procedure for filing service complaints. This comprehensive scheme expresses the intention of the General Assembly that such powers were to be vested solely in the Commission. As this court said in State, ex rel. Ohio Bell Telephone Co., v. Court of Common Pleas (1934), 128 Ohio St. 553 at 557 [1 O.O. 99 at 100-101,192 N.E. 787 at 788-789]:
“ ‘ “The jurisdiction specifically conferred by statute upon the Public Utilities Commission over public utilities of the state, including the regulation of rates and the enforcement of repayment of money collected * * * during the pendency of the proceeding * * * is so complete, comprehensive and adequate as to warrant the conclusion that it is likewise exclusive.” See, also, Ohio Transport, Inc. v. Pub. Util. Comm. (1955), 164 Ohio St. 98, 107 [57 O.O. 108, 113, 128 N.E.2d 22, 28].’ (Emphasis added.)
a * * ❖
“In regard to administrative agency exclusivity, generally, this court has recognized that where the General Assembly has enacted a complete and comprehensive statutory scheme governing review by an administrative agency, exclusive jurisdiction is vested within such agency. State ex rel. Geauga Cty. Budget Comm. v. Geauga Cty. Court of Appeals (1982), 1 Ohio St.3d 110, 113, 1 OBR 143, 146, 438 N.E.2d 428, 431; see, also, State ex rel. Northern Ohio Tel. Co. v. Winter, supra, 23 Ohio St.2d [6] at 9-10, 52 O.O.2d [29] at 31, 260 N.E.2d [827] at 829-830. State, ex rel. Ohio Bell Tel. Co., v. Cuyahoga Cty. Court of Common Pleas (1934), 128 Ohio St. 553, 1 O.O. 99, 192 N.E. 787.”
As we observed in Parrott, 73 Ohio St.3d at 708, 654 N.E.2d at 109:
“Admittedly, however, our jurisdiction over matters involving utilities is not entirely exclusive. Other courts retain limited subject matter jurisdiction over tort and some contract claims involving utilities regulated by the commission. See, e.g., Kazmaier Supermarket, Inc. v. Toledo Edison Co., supra, 61 Ohio St.3d at 154, 573 N.E.2d at 660 (pure common-law tort claims may be brought in common pleas court); Kohli v. Pub. Util. Comm. (1985), 18 Ohio St.3d 12, 18 OBR 10, 479 N.E.2d 840 (failure to warn landowners of dangers regarding voltage actionable in common pleas court); Milligan v. Ohio Bell Tel. Co. (1978), 56 Ohio St.2d 191, 10 O.O.3d 352, 383 N.E.2d 575, paragraph three of the syllabus (invasion of privacy actionable in common pleas court); Marketing Research Serv., Inc. v. Pub. Util. Comm. (1987), 34 Ohio St.3d 52, 517 N.E.2d 540 (commission has no jurisdiction to resolve breach of contract dispute concerning provision of interstate telecommunications service). But, see, Gallo Displays, Inc. v. Cleveland Pub. Power (1992), 84 Ohio App.3d 688, 618 N.E.2d 190 *452(common-law nuisance claim against utility not actionable in common pleas court).”
Weiss’s amended complaint disregards the commission’s exclusive jurisdiction to determine the matters complained of by asking the common pleas court to rule on those matters. Weiss argues that the common pleas court has jurisdiction over the amended complaint not only under R.C. 2305.01, but also by virtue of the jurisdictional provisions of Ohio’s Valentine Act.
Weiss characterizes the amended complaint’s allegations as based in antitrust violations under the Valentine Act. However, the express basis of his amended complaint is that CEI’s rates under its commission-approved “competitive pilot program” unfairly and illegally discriminate against customers such as Weiss.
The comprehensive public utility regulatory scheme set forth in R.C. 4905.22, 4905.26, 4905.31, 4905.33, and 4905.35 expressly governs the matters set forth in the amended complaint. It follows that the claims in the amended complaint are claims which may be properly raised by way of a complaint before the commission.1 Kazmaier, 61 Ohio St.3d at 153, 573 N.E.2d at 660. There is no indication that issues of discrimination under R.C. 4905.33 and 4905.35 are different from issues of discrimination under the Valentine Act, and Weiss has failed to cite any legal authority to support the proposition that there is a difference. We find that there is none and conclude that the commission has exclusive jurisdiction over the matters of discrimination asserted by Weiss in his amended complaint before the common pleas court.
We find that the commission and this court have exclusive jurisdiction over the matters addressed in Weiss’s amended complaint and that respondent’s lack of jurisdiction over those matters is patent and unambiguous. Therefore, relator need not establish that it has no adequate remedy at law in order to obtain a writ of prohibition in this case. Thus, the second and third requirements for issuance of a writ of prohibition, as enumerated in Parrott, have been met or avoided. See 73 Ohio St.3d at 709, 654 N.E.2d at 109.
Moreover, we find that it is beyond doubt that CEI is entitled to issuance of a writ of prohibition, and where “it appears beyond doubt that relator is entitled to the requested extraordinary relief, a peremptory writ should issue.” State ex rel. DeBrosse v. Cool (1999), 87 Ohio St.3d 1, 3, 716 N.E.2d 1114, 1116, and State ex rel. Stern v. Mascio (1998), 81 Ohio St.3d 297, 298, 691 N.E.2d 253, 254.
We hereby grant a peremptory writ of prohibition against the respondent, prohibiting the respondent from asserting further jurisdiction with respect to Weiss’s amended complaint in common pleas court case No. 367179. Further, by *453reason of the issuance of such writ, we hereby deny Judge Jones’s and Weiss’s motions to dismiss CEI’s complaint in prohibition in this case.

Writ granted and


dismissal motions denied.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Pfeifer, J., dissents and would dismiss the cause.
Cook, J., not participating.

. Weiss, in fact, challenged CEI’s “competitive pilot program” in his R.C. 4905.26 complaint proceeding before the commission, which is on appeal before this court in our case No. 99-444.